DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 June 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2021 was filed after the mailing date of the first action on the merits. The submission includes the fee set forth in 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Response to Arguments
Applicant's amendments to claim 1 filed 14 June 2021 have been fully considered. These amendments overcome the previous prior art rejection over Tadashi in view of Matsuura but are deemed to result in a 112(a) rejection.
Applicant’s arguments filed 14 June 2021 stating “the object of the invention of Matsuura is to provide a cooling device capable of effectively cooling turbine blades in the vicinity of the final paragraph, particularly, the vicinity of roots of long blade buckets (lines 17-19 of page 2 in machine translation of Matsuura). In the invention of Matsuura aiming at cooling the turbine blades in the vicinity of the final paragraph as described above, extracting higher-temperature steam from a space upstream thereof to be flowed to a steam pipe 17 is against the object (cooling the turbine blades in the vicinity of the final paragraph) of the invention, and is thus NOT obvious to the person skilled in the art” have been fully considered. The Office respectfully notes that Tadashi teaches that it is known to purpose a passage in a stationary vane for receiving cooling fluid or heating fluid (see lines 245-247 on page 6). Furthermore, Bergmann (US 6,272,861 - see col.7:ll.38-51) teaches that a passage (6) in a steam turbine vane can be used for both heating and cooling, depending on the operating mode of the steam turbine. Accordingly, the modification of Matsuura of purposing the passage 17 for additionally receiving a heating fluid is recognized by the prior art as capable of being achieved without destroying its ability to receive cooling fluid.

Specification
The disclosure is objected to because of the following informalities:  
In the specification, the instances of “moisture level” should be changed to --wetness fraction-- (in order to provide antecedent basis in the disclosure for the claimed “wetness fraction”).
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:   
In claim 6, last two lines, “and the through hole of the first stationary vane” should be deleted (since it is superfluous in light of the antecedent limitation “the steam passage is configured to supply the part of the leakage steam into the cavity via the through hole”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “the steam passage has no outlet other than the steam outlet” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Accordingly to MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. The disclosure is silent as to the instant negative limitation. Due to dependency, this rejection also applies to claims 2-7. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 5, the limitation recited as “a steam outlet” (2nd to last line) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (claim 1) of the same name or introducing a new limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP S63230904 - hereafter referred to as Matsuura; previously cited) in view of Tadashi (JPH09195705; previously cited), and wherein Bergmann (US 6,272,861) is cited on an evidentiary basis.

In reference to claim 1 
Matsuura discloses:
A steam turbine (see Figures 1 and 5), comprising: 
a rotor (10);
a casing (8) which houses the rotor;
a plurality of rotor blades (10b) disposed around the rotor; and 
a plurality of stationary vanes (i.e., each assembly of elements 9a,9b,9c) supported on the casing,
wherein each of the plurality of stationary vanes includes a vane body (9b) portion and an inner race (9c) positioned on an inner side of the vane body portion in a radial direction of the rotor,
wherein the plurality of stationary vanes include a first stationary vane (i.e., that depicted in Figures 1 and 5 having the identified “through hole”) having a through hole (i.e., the through-hole established by the portion of steam pipe 17 in vane body 9b and associated ejection port 19) formed through the respective vane body portion in the radial direction of the rotor,
wherein the rotor has a cavity (i.e., the cavity that receives inner seal 9c) having a concave shape and being formed such that at least a part of the inner race of the first stationary vane is housed in the cavity, and
a steam passage (i.e., the combination of one steam pipe 17 and one ejection port 19)(note: Applicant’s par. [0039] and [0042] in combination with Figures 5 and 6 indicate that “through hole” and “steam outlet” are part of “steam passage”) is configured to discharge the steam (see Figures 1 and 5), via the through hole, from a steam outlet (i.e., the discharge of the one ejection port 19 of the identified “steam passage”) formed on the inner race to the cavity,
wherein the steam passage has no outlet (see Figures 3 and 5 showing that there is only one each ejection port 19 per inner race 9c) other than the steam outlet (note: “steam passage” is identified as the combination of steam pipe 17 and one ejection port 19).

Matsuura does not disclose:
the steam passage is configured to extract steam from a space in the casing upstream of the first stationary vane.

Tadashi discloses:
a steam turbine (see Figure 11) comprising a passage (5,6) for supplying heating fluid to a stationary vane (1), wherein the heating fluid is steam extracted from the main steam flow path (Fm) at a location (5) upstream of the stationary vane.

Matsuura discloses that the passage 17 provides cooling fluid to the vane 9a. Tadashi further discloses that it is known to purpose a passage in a stationary vane for receiving cooling fluid or heating fluid (see lines 245-247 on page 6), wherein the supply of heating fluid prevents erosion (see lines 26-28 on page 1) resulting from moisture accumulation on the stationary vane.
Bergmann (see col.7:ll.38-51) teaches that a passage (6) in a steam turbine vane (5a) can be used for both heating and cooling, depending on the operating mode of the steam turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Matsuura to configure the passage 17 to additionally supply steam from the main flow path to the stationary vane, as disclosed by Tadashi, for the purpose of preventing erosion resulting from moisture accumulation on the stationary vane in a given operating mode of the steam turbine.

Matsuura in view of Tadashi therefore addresses:
the steam passage is configured to extract steam from a space (i.e., a portion of the main steam flow path of Matsuura) in the casing (Matsuura - 8)(note: see both Matsuura and Tadashi disclosing that the respective passages 17 and 5,6 extend through the respective casings 8 and 4) upstream of the first stationary vane (Matsuura - 9a-9c).



In reference to claim 2 
Matsuura in view of Tadashi addresses:
The steam turbine according to claim 1, 
wherein the first stationary vane is disposed in a region where a wetness fraction is not lower than 3% (note: the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 3 
Matsuura in view of Tadashi addresses:
The steam turbine according to claim 2, 
wherein the first stationary-vane is disposed in a region where the wetness fraction is not lower than 10% (note: the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tadashi and Umezawa et al. (JP 2005113696 - hereafter referred to as Umezawa; previously cited).

In reference to claim 5 (as far as it is clear and definite)
Matsuura in view of Tadashi addresses:
The steam turbine according to claim 1, 
wherein each of the plurality of stationary vanes includes an outer race (9a - Matsuura Figures 1 and 5) positioned on an outer side of the respective vane body portion (Matsuura - 9b) in the radial direction of the rotor;
the steam passage has a steam inlet (inherent to a passage), and a steam outlet (i.e., ejection port 19 - Matsuura Figure 1) disposed on a downstream surface of the inner race of the first stationary vane;
an upstream surface (see annotated Matsuura Figure 1 below) of the outer race of the first stationary vane.

    PNG
    media_image1.png
    201
    381
    media_image1.png
    Greyscale



Matsuura in view of Tadashi does not address:
the steam inlet is disposed on the upstream surface of the outer race of the first stationary vane.


a steam turbine comprising a stationary vane having an outer race (2) and a vane body (4), wherein an inlet of a passage (14) extending through the outer race is formed on an upstream surface of the outer race.

Matsuura further discloses that the identified “upstream surface” is located within a volume (see annotated Matsuura Figure 1 above) that is in fluid communication with the main steam flow path and, thus, it is noted that such a location would satisfy the requirement in the proposed combination of Matsuura and Tadashi for the identified “steam passage” to be supplied with steam from the main steam flow path. Furthermore, it is noted that such a location is close in proximity to the identified “vane body”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Matsuura in view of Tadashi to locate the “steam inlet” on the identified “upstream surface”, as disclosed by Umezawa, for the purpose of limiting / minimizing the overall length (i.e., due to the close proximity of the identified “upstream surface” to the identified “vane body”) of the identified “steam passage” in order to simplify complexity and/or manufacture thereof.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tadashi and Inomata et al. (US 8,979,480 - hereafter referred to as Inomata; previously cited), and wherein Montgomery (US 7,134,841; previously cited) is cited on an evidentiary basis.

In reference to claim 7 
Matsuura in view of Tadashi addresses: 
The steam turbine according to claim 1,
wherein the plurality of rotor blades include a first rotor blade (see annotated Matsuura Figure 1 below) disposed adjacent to and downstream of the first stationary vane (Matsuura) in an axial direction of the rotor (Matsuura - 10),
wherein the rotor includes a first disc portion (see annotated Matsuura Figure 1 below) to which the first rotor blade is fixed.

    PNG
    media_image2.png
    372
    406
    media_image2.png
    Greyscale


Matsuura in view of Tadashi does not address: 
the first disc portion has a balance hole formed through the first disc portion in the axial direction of the rotor, and
wherein the balance bole is configured such that a part of the steam discharged to the cavity-from the inner race flows into the balance hole.

Inomata discloses:
a steam turbine (see Figure 1) comprising a rotor disc (15) having a hole (22) that receives steam discharged from a passage (21) of an inner race (18) of an immediately upstream stator vane (12,17,18). 



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Matsuura in view of Tadashi to include a hole in the identified “first disc portion” that receives steam discharge from the identified “inner race”, as disclosed by Inomata, for the purpose of minimizing disruption of the main flow.

Matsuura in view of Tadashi and Inomata therefore addresses: 
the first disc portion (Matsuura) has a balance hole (Inomata - 22) formed through the first disc portion (Matsuura) in the axial direction, and
wherein the balance hole is configured (see above modification) such that a part of the steam discharged to the cavity (Matsuura) from the inner race (Matsuura) flows into the balance hole.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 8,393,861 - hereafter referred to as Wada) in view of Matsuura and Tadashi, and wherein Bergmann is cited on an evidentiary basis.

In reference to claim 1 
Wada discloses:
A steam turbine (see Figure 13), comprising: 
a rotor (28);
a casing (i.e., the assembly of outer diaphragms 33, inner casing 35, and nozzle box 30) which houses the rotor;
a plurality of rotor blades (32) disposed around the rotor; and 
a plurality of stationary vanes (31) supported on the casing,
wherein each of the plurality of stationary vanes includes a vane body (i.e., the airfoil portion of each nozzle 31) portion and an inner race (34) positioned on an inner side of the vane body portion in a radial direction of the rotor,
wherein the plurality of stationary vanes include a first stationary vane (i.e., one of the nozzles 31),
wherein the rotor has a cavity (i.e., the cavities occupied by inner diaphragms 34 - see Figure 13) having a concave shape and being formed such that at least a part of the inner race of the first stationary vane is housed in the cavity,
a steam passage (see the dashed-line in annotated Figure 13 below) is configured to extract steam from a space in the casing upstream of the first stationary vane.

    PNG
    media_image3.png
    262
    597
    media_image3.png
    Greyscale


Wada does not disclose:
the first stationary vane having a through hole formed through the respective vane body portion in the radial direction of the rotor,
the steam passage is configured to discharge the steam, via the through hole, from a steam outlet formed on the inner race to the cavity,
wherein the steam passage has no outlet other than the steam outlet.




a steam turbine (see Figure 5) comprising a stationary vane having a vane body (9) and an inner race (9c), wherein a through-hole (17) extends radially through the vane body and includes a steam outlet (19) formed on the inner race.

Tadashi discloses:
a steam turbine (see Figure 11) comprising a passage (5,6) for supplying heating fluid to a stationary vane (1), wherein the heating fluid is steam extracted from the main flow path (Fm) at a location (5) upstream of the stationary vane.

Matsuura discloses that the passage 17 provides cooling fluid to the vane 9a. Tadashi further discloses that it is known to purpose a passage in a stationary vane for receiving cooling fluid or heating fluid (see lines 245-247 on page 6), wherein the supply of heating fluid prevents erosion (see lines 26-28 on page 1) resulting from moisture accumulation on the stationary vane.
Bergmann (see col.7:ll.38-51) teaches that a passage (6) in a steam turbine vane (5a) can be used for both heating and cooling, depending on the operating mode of the steam turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Wada include a “through-hole” and a “steam outlet” in the vane, as disclosed by Matsuura, for the purpose of permitting the supply of fluid thereto, and to configure the “steam passage” to supply the steam to the “through-hole”, as disclosed by Tadashi, for the purpose of preventing erosion resulting from moisture accumulation on the stationary vane in a given operating mode of the steam turbine. 

Wada in view of Matsuura and Tadashi addresses:
the first stationary vane having a through hole (i.e., in Matsuura, the through-hole established by the portion of steam pipe 17 in vane body 9b and associated ejection port 19, which are applied to Wada in the proposed combination) formed through the respective vane body portion in the radial direction of the rotor,
the steam passage (i.e., the combination of the “steam passage” of Wada, one of steam pipe 17 of Matsuura, and one ejection port 19 of Matsuura)(note: Applicant’s par. [0039] and [0042] in combination with Figures 5 and 6 indicate that “through hole” and “steam outlet” are part of “steam passage”) is configured (due to the modifications over Matsuura and Tadashi) discharge the steam (see Matsuura Figures 1 and 5), via the through hole, from a steam outlet (i.e., in Matsuura, the discharge of the one ejection port 19 of the identified “steam passage”) formed on the inner race to the cavity,
wherein the steam passage has no outlet (see Matsuura Figures 3 and 5 showing that there is only one ejection port 19 per inner race 9c) other than the steam outlet (note: “steam passage” is identified as the combination of the “steam passage” of Wada, one Matsuura steam pipe 17, and one Matsuura ejection port 19).

In reference to claim 2 
Wada in view of Matsuura and Tadashi addresses:
The steam turbine according to claim 1, 
wherein the first stationary vane is disposed in a region where a wetness fraction is not lower than 3% (note: the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).


In reference to claim 3 
Wada in view of Matsuura and Tadashi addresses:
The steam turbine according to claim 2, 
wherein the first stationary-vane is disposed in a region where the wetness fraction is not lower than 10% (note: the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 4
Wada in view of Matsuura and Tadashi addresses:
The steam turbine according to claim 1, wherein the casing (Wada - 33 & 35 & 30) includes a tip section portion (see annotated Wada Figure 13 below) facing a space (see annotated Wada Figure 13 below) between a first-stage rotor blade (Wada - 32a) of the plurality of rotor blades and a second-stage stationary vane (see annotated Wada Figure 13 below) of the plurality of stationary vanes, and
wherein a steam inlet (see annotated Wada Figure 13 below) of the steam passage is disposed on the tip section portion.

    PNG
    media_image4.png
    330
    487
    media_image4.png
    Greyscale



Examiner’s Comment
Although claim 6 is not rejected over prior art, indication of allowable subject matter therein is reserved pending Applicant’s response to the 112(a) rejection(s) set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745